             Case 2:20-cr-00092-JCC Document 137 Filed 08/04/20 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR18-174 RAJ
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   LUIS ZAVALZA SANCHEZ,                )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Asset Forfeiture
15
     Allegations
16
     Date of Detention Hearing:    August 4, 2020.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00092-JCC Document 137 Filed 08/04/20 Page 2 of 3




01         1.      Defendant has been charged with a drug offense, the maximum penalty of which

02 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

03 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

04         2.      Defendant’s criminal record includes failures to appear with bench warrant

05 activity, some of which remain active. He has a history of domestic violence and an active

06 protection order. He does not have a stable residence, and his employment is not stable. He is

07 alleged to have a substance abuse problem. Defendant lacks legal status in the United States

08 and has strong family ties to Mexico.

09         3.      Taken as a whole, the record does not effectively rebut the presumption that no

10 condition or combination of conditions will reasonably assure the appearance of the defendant

11 as required and the safety of the community.

12 It is therefore ORDERED:

13      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

14         General for confinement in a correction facility separate, to the extent practicable, from

15         persons awaiting or serving sentences or being held in custody pending appeal;

16      2. Defendant shall be afforded reasonable opportunity for private consultation with

17         counsel;

18      3. On order of the United States or on request of an attorney for the Government, the person

19         in charge of the corrections facility in which defendant is confined shall deliver the

20         defendant to a United States Marshal for the purpose of an appearance in connection

21         with a court proceeding; and

22      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00092-JCC Document 137 Filed 08/04/20 Page 3 of 3




01       for the defendant, to the United States Marshal, and to the United State Pretrial Services

02       Officer.

03       DATED this 4th day of August, 2020.

04

05                                                     A
                                                       Mary Alice Theiler
06                                                     United States Magistrate Judge

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
